

Settlement Agreement
 
This Settlement Agreement (the “Agreement”), dated as of May 10, 2006
(the ”Effective Date”), is made by and between, on the one hand, Dana
Corporation (“DC”), Torque-Traction Manufacturing Technologies, Inc. (“TTM”) and
Dana Heavy Axle Mexico, S.A. de C.V. (“DHAM”) (collectively, “Dana”); and, on
the other hand, Sypris Solutions, Inc. (“SS”), Sypris Technologies, Inc. (“ST”),
Sypris Technologies Marion, LLC (“STM”) and Sypris Technologies Mexico, S. de
R.L. de C.V. (“STMex”) (collectively, “Sypris”, collectively with Dana, the
“Parties”).
 
Recitals
 
A.
On March 3, 2006 (the “Petition Date”), DC, TTM and 39 of their affiliates
(collectively, the ”Debtors”) filed petitions for relief under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).
The Debtors’ chapter 11 cases (collectively, the “Chapter 11 Cases”) are being
jointly administered under Case Number 06-10354 (BRL). DHAM and various other
non-U.S. subsidiaries and affiliates of DC have not filed petitions for relief
under chapter 11 of the Bankruptcy Code, nor commenced any similar or ancillary
insolvency or reorganization proceedings.

 
B.
Before the Petition Date, Dana and Sypris entered into the various agreements
listed on Exhibit 1 hereto, pursuant to which, inter alia, Sypris agreed to sell
to Dana and Dana agreed to purchase from Sypris various automotive parts
required by Dana in connection with its ongoing business operations. In
addition, in connection with the manufacture of parts by Sypris for Dana,
certain of the agreements listed on Exhibit 1 required Sypris to purchase from
Dana certain raw materials, component parts and subassemblies (collectively, the
“Materials”).

 
C.
As of December 15, 2005, Dana and Sypris entered into a Temporary Payment
Assurances Agreement (the “Temporary Payment Agreement” and, together with the
agreements identified on Exhibit 1, the “Agreements”), which, inter alia,
modified certain payment terms and conditions of the Marion Supply Agreement,
the Morganton Supply Agreement, and the Toluca Supply Agreement (collectively
and as previously amended from time to time, the “Supply Agreements”) and
established procedures to ensure Dana’s compliance with its obligations under
the Supply Agreements and remedies in favor of Sypris in the event of further
defaults by Dana under either the Supply Agreements and/or the Temporary Payment
Agreement.

 
D.
Sypris ceased shipping goods to Dana on March 2, 2006, claiming that Dana was
insolvent, had repudiated the terms of the Temporary Payment Agreement and had
defaulted with respect to its obligations under the Supply Agreements and the
Temporary Payment Agreement. As a result of such alleged defaults, Sypris
suspended further shipments of Parts (as defined in the Agreements) to Dana on
credit. Sypris further alleged that Dana was thereafter required to pay for any
Parts on a “cash before delivery” basis. Dana denied that it was in default
under the Temporary Payment Agreement or that it was obligated to pay for any
Parts on a “cash before delivery” basis.

 
E.
In each case subject to reconciliation, in amounts which, as reflected in
Schedule A attached herewith, the Parties do not reasonably expect to be in
material dispute, the Parties acknowledge that (i) Dana is indebted to Sypris in
the amount of $21,859,236 for certain Parts delivered to Dana prior to the
Petition Date, exclusive of any other claims

 

 
ATI-2216226v3
 
 

--------------------------------------------------------------------------------

 

which Sypris may have (“Trade Payables”), (ii) Sypris is indebted to Dana in the
amount of $12,311,434 for certain Materials purchased by Sypris prior to the
Petition Date (the “Offsets”), (iii) the net amount of the Trade Payables less
the Offsets is $9,547,802 (the “Net Payables”), while (iv) $10,525,265 of the
Trade Payables represents the price of certain Parts sold within the 20 days
prior to the Petition Date (including Parts sold to Dana’s plants in the U.S.
under the Marion, Morganton or Toluca Supply Agreements) for which Sypris is
entitled to an administrative expense claim in accordance with section 503(b)(9)
of the Bankruptcy Code (the “Twenty Day Claim”).
 
F.
On March 6, 2006, the Debtors filed a Notice of Repudiating Vendor with the
Bankruptcy Court concerning Sypris, alleging that Sypris had refused to sell
Parts to Dana as required pursuant to the Agreements and, in connection with its
hearing on various “first day” motions in the Chapter 11 Cases, the Debtors made
an oral application to the Bankruptcy Court seeking to compel Sypris to perform
under the Agreements and to supply Dana with Parts on 45-day credit terms,
including Parts ordered from Sypris by DHAM (the “Oral Application”).

 
G.
Sypris has maintained and alleged in response to the Oral Application that,
following commencement of the Chapter 11 Cases, the applicable payment terms due
from Dana to Sypris under the Agreements should continue to be those in effect
before the filing of the Chapter 11 cases, which Sypris believes to have been
cash before delivery, payable weekly. Dana asserts that such terms were 45 days
ACH, payable daily.

 
H.
In response to the Oral Application and in order to ensure that Dana had a
supply of Parts essential for its continued business operations immediately
subsequent to the commencement of the Bankruptcy Cases, the Parties agreed to
the entry of a temporary restraining order, which, inter alia, provided for
Sypris to supply Dana with Parts on 45-day credit terms pending a preliminary
hearing with respect to a further injunction requiring performance by the
Parties under the Agreements on 45-day credit terms.

 
I.
On March 9, 2006, the Debtors initiated, but did not serve, an adversary
proceeding against Sypris in the Bankruptcy Court, identified as Adversary
Proceeding No. 06-01337 (brl) (the “Adversary Proceeding”), seeking injunctive
relief as originally requested in the Oral Application.

 
J.
To avoid the risks and costs that necessarily would be attendant in connection
with a hearing on the Oral Application and the continued prosecution of the
Adversary Proceeding, the Parties have agreed to resolve their disputes with
respect to these matters without further litigation and pursuant to the terms
and conditions set forth herein.

 
Agreement
 
In consideration of the foregoing recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Dana and Sypris agree that the following terms will govern performance under the
Agreements:
 
1. Credit Terms.
 
a. Commitment for Continued Supply of Parts and Materials. ST, STM and STMex
each agree to continue to sell Parts to DC, TTM and DHAM, as applicable, and DC,
TTM and DHAM each agree to buy all of their Requirements (as defined in the
Agreements) for
 

 
ATI-2216226v3
-2-
 

--------------------------------------------------------------------------------

 

Parts from Sypris, pursuant to those Supply Agreements to which each of the
foregoing is a party, respectively. DC, TTM and DHAM further agree to sell to
each of ST, STM and STMex the Materials required in connection with its
production of such Parts, pursuant to the terms and conditions of the Supply
Agreements, except as otherwise provided for herein. Each of the Parties to any
Supply Agreement is and shall remain jointly and severally liable with its
co-Parties thereunder.
 
b. Length of Credit. Dana shall pay each invoice for Parts sold and delivered by
Sypris’ plants located in the US to Dana subsequent to the Petition Date via ACH
transfer within 44 days from the date of issuance of any such invoice, without
any offset or deduction for Materials or otherwise (except for ordinary course
deductions for the price of nonconforming Parts and invoicing errors). Dana
shall pay each outstanding invoice for Parts sold and delivered by Sypris’ plant
located in Mexico to Dana subsequent to the Petition Date via ACH transfer
within 20 days from the date of any such invoice, without any offset or
deduction for Materials or otherwise (except for ordinary course deductions for
the price of nonconforming Parts and invoicing errors) (and such payment terms
shall survive the contemplated conversion of DHAM to a maquiladora). Sypris
shall pay each invoice for Materials sold and delivered to it by DC, TTM and
DHAM as applicable, subsequent to the Petition Date within 59 days from the date
of issuance of any such invoice without offset or deduction (except for ordinary
course deductions for the price of nonconforming Materials and invoicing
errors). The date that an invoice for Parts or Materials is due under this
paragraph 1(b) is referred to as the “Due Date.”
 
c. Frequency of Payment. DC, TTM and DHAM shall pay Sypris for all Parts sold
and delivered to them subsequent to the Petition Date on a daily basis on each
Due Date until such time as they pay any other suppliers of component parts on a
weekly basis, and thereafter payments shall be made by Dana to Sypris on a
weekly basis for all invoices for which the Due Date will occur prior to the
next scheduled weekly payment. Sypris shall pay Dana for all Materials sold and
delivered to Sypris by Dana subsequent to the Petition Date pursuant to Sypris’
standard procedures.
 
d. Invoice Register. In addition to generating invoices for Parts shipped in the
normal course, Sypris shall send Dana a daily or weekly invoice register, as
then applicable, showing the minimum amounts due in advance of the next payment
date. Sypris shall consider any and all documented objections by Dana in good
faith, and Sypris may remove from such daily or weekly invoice register any
documented amounts which it believes have been satisfactorily resolved for that
day or week, provided that Sypris shall not be deemed to have waived any such
amount for other than a one week extension, except in an express, written waiver
signed by the Chief Financial Officer of Sypris. Acceptance of goods shall
constitute acceptance of Sypris’ invoice for such goods, subject to any
underlying rights that Dana may have to revoke acceptance or to reject any
non-conforming goods, in which cases Dana shall promptly: give Sypris reasonably
detailed written notice of all grounds asserted as the basis for such revocation
or rejection, and tender all such goods for return shipment.
 
e. Materials Standards. Dana agrees that all of the raw material, component part
and subassembly price standards currently charged to Sypris (including all
landed costs to Sypris’ plant) shall remain unchanged a) until such time as the
Supply Agreements are assumed or rejected by Dana and DHAM and b) thereafter
unless preceded by at least 90 days’ advance written notice including reasonably
detailed documentation of the new standard prices for each applicable part
number and a description of Dana’s plans, processes and timetables for
implementing such new prices.
 

 
ATI-2216226v3
-3-
 

--------------------------------------------------------------------------------

 

f. Release. Upon the approval of this Agreement by the Bankruptcy Court, Dana
will release and forever discharge Sypris from any claims or causes of action
that could have been asserted based upon any action taken by Sypris pursuant to
the Temporary Payment Agreement.
 
2. Morganton Purchasing. Effective on a date agreed upon by the parties that
shall be on or before May 15, 2006 (the “Morganton Transition Date”), Sypris
shall be entitled to order all Materials required for the production of Parts by
Sypris at its Morganton plant directly from Dana at the “standard” Materials
prices as reflected in the “standard” Parts prices currently in effect, and Dana
shall order all such Materials directly from Dana’s designated suppliers. The
Parties will cooperate in good faith to facilitate the purposes of this
paragraph.
 
3. Administrative Claim. Sypris shall have an allowed administrative expense
claim for all Parts sold and/or delivered to Dana following the Petition Date,
in accordance with section 503(b) of the Bankruptcy Code.
 
4. 20-Day Administrative Claim. The Twenty Day Claim shall be subject to
reconciliation by the Parties on or before May 19, 2006. Any disputes regarding
the reconciliation shall be submitted to binding Arbitration as described in
Section 11 hereto.
 
a. Partial Payment. On or before May 11, 2006, Dana shall pay to Sypris
$9,200,000, via wire transfer in partial payment of the Twenty Day Claim (the
“Partial Payment”).
 
b. Treatment of Remainder. Following the reconciliation described in paragraph
4(a) above, the remainder of the Twenty Day Claim (the “Remaining Administrative
Claim”) shall be due and payable upon the final reconciliation or arbitration of
the Offsets or arbitration of the Offsets and Trade Payables pursuant to Section
6, to the extent that such reconciliation results in a net amount due to Sypris
thereunder.
 
5. DHAM Contingent Administrative Expense Claims. In the event of any
insolvency, bankruptcy, liquidation, assignment to creditors, appointment of a
receiver or trustee or any other, similar event, exercise of rights, or
proceedings under the Bankruptcy Code, or any other similar legal or
administrative process in the U.S., Mexico or otherwise, with respect to DHAM
(each, a “DHAM Default”), in addition to any other rights it may have, Sypris
shall be entitled to an allowed administrative expense claim against each of DC
and TTM, entitled to priority under section 503(b) of the Bankruptcy Code for
the single recovery of the sum of any and all amounts due to Sypris by DHAM
under any of the Agreements and/or as a consequence of any DHAM Default (net of
all amounts previously invoiced for raw materials, but not yet paid by Sypris to
DHAM) (collectively the “Contingent Administrative Claims”). DC or TTM, or both,
shall pay in cash a full, single recovery on the Contingent Administrative
Claims within 30 days after the DHAM Default. In the event of any delay in such
payment, such claim shall accrue interest at a rate of 1% per month, Sypris
shall be entitled to reimbursement of its expenses to obtain credit insurance
for the duration of such delinquency and its costs to enforce its remedies
hereunder, including reasonable attorneys’ fees, and all of the foregoing
interest, costs and expenses shall be deemed to be allowed administrative
expense claims against each of DC and TTM, entitled to priority under section
503(b) of the Bankruptcy Code.
 
6. Sypris’ Offset/Recoupment Rights. Subject to the reconciliation described
below, the Parties acknowledge and agree that Sypris has valid and enforceable
setoff and/or recoupment rights with respect to the Offsets. The Parties shall
confirm the amounts of the
 

 
ATI-2216226v3
-4-
 

--------------------------------------------------------------------------------

 

Offsets and the Trade Payables on or before May 19, 2006. Once confirmed, the
Parties will calculate the “Reconciliation Balance” by subtracting (a) the
Partial Payment paid to Sypris from (b) the confirmed Net Payables. In the event
that such Reconciliation Balance is positive, then Dana shall provide Sypris
with an allowed administrative claim in an amount equal to the Reconciliation
Balance not to exceed, the Remaining Administrative Claim, and which will be
paid by wire transfer to Sypris within 5 days of any final determination. In the
event that such Reconciliation Balance is negative, Sypris shall pay Dana an
amount equal to the Reconciliation Balance by wire transfer to Dana within 5
days of such final determination. Any disputes regarding such reconciliation
shall be submitted to binding Arbitration as described in Section 11 hereto. The
Parties further acknowledge that Sypris has previously claimed other setoff
and/or recoupment rights, which are reserved and neither recognized nor rejected
by this Agreement.
 
7. Default. Each of the following shall constitute an “Event of Default”
hereunder:
 
a. The termination, suspension, stay or injunction in restraint of any terms of
this Agreement.
 
b. The administrative insolvency of DC or TTM, DC or TTM’s failure to timely pay
chapter 11 administrative expenses as they come due, conversion of DC or TTM’s
Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, dismissal of
DC or TTM’s Chapter 11 Case or the appointment of a chapter 11 trustee or an
examiner with expanded powers in DC or TTM’s Chapter 11 Case.
 
c. The termination of, or the occurrence of any event of default under, the
Debtors’ postpetition financing facility, that is not timely cured, unless in
Sypris’ reasonable judgment, such default increases the risk of nonpayment by
Dana to Sypris, despite being cured. Dana will give Sypris written notice of any
such termination or event of default within two business days thereof.
 
d. The failure of any Dana entity to timely make any payment due pursuant to the
terms of this Agreement or any of the Agreements, or the rejection or
termination of this Agreement or any of the Agreements.
 
e. Any DHAM Default.
 
8. Notice of Default. Any Sypris party to this Agreement shall provide to any
Dana party to this Agreement, in accordance with Section 9 of this Agreement,
written notice of the occurrence of an Event of Default (a “Notice of Default”),
identifying the nature of the default. The party or parties receiving a Notice
of Default shall have five business days following receipt of the Notice of
Default during which they may cure the default and provide evidence of such cure
(hereafter “Timely Cured”). No right to cure shall exist following the
occurrence of three prior Events of Default. For the purposes of this paragraph,
five late payments that are Timely Cured shall constitute one Event of Default.
 
9. Remedies Based Upon Continuing Event of Default. Upon the occurrence of any
Event of Default and if such Event of Default is not timely cured, Sypris shall
have those rights and remedies, or any combination thereof, as described in this
Section, except to the extent waived by Sypris in writing:
 
a. Suspension of Credit. No further credit shall be extended to Dana, and Dana
shall be required to pay on a cash-in-advance basis for Parts sold and/or
delivered
 

 
ATI-2216226v3
-5-
 

--------------------------------------------------------------------------------

 

following an Event of Default, which shall be made on a daily basis in
accordance with Dana’s initial payment procedures as outlined in Section 1(c)
hereof.
 
b. Acceleration of Payments. All invoices issued by Sypris for Parts delivered
under the Agreements and this Agreement after the Filing Date and prior to such
Event of Default shall become immediately due and payable by wire transfer of
good funds from the defaulting party to Sypris. In the event of any delay in
such payment, such claim shall accrue interest at a rate of 1% per month, and
Sypris shall be entitled to reimbursement of its expenses to obtain credit
insurance for the duration of such delinquency and its costs to enforce its
remedies hereunder, including reasonable attorneys’ fees.
 
c. The Automatic Stay. In the event that Dana or one of its entities defaults
pursuant to paragraphs 8 and 9 of this Agreement, upon five (5) days written
notice from Sypris to Dana, the automatic stay provisions of section 362 of the
Bankruptcy Code shall be vacated and modified to the extent necessary to permit
Sypris to exercise, immediately upon such occurrence, without further demand or
notice or any further approval of the Bankruptcy Court all rights and remedies
or any combination thereof. In the event of such default by Dana or one of its
entities, all payments referred to in paragraph 9(b) of this Agreement shall be
an allowed administrative expense claim against DC or TTM, entitled to priority
under section 503(b) of the Bankruptcy Code.
 
10. Notices. Any notices in connection with this Agreement shall be in writing
and served either by (a) telefax, (b) hand delivery or (c) reputable overnight
delivery service, all charges prepaid, to the addresses below, but regardless of
the delivery method shall be deemed to have been given to any recipient when
received:
 
If to Sypris:
 
SYPRIS SOLUTIONS, INC.
Attn: General Counsel
101 Bullitt Lane, Suite 450
Louisville, Kentucky 40222
 
with copies to:
 
KLESTADT & WINTERS, LLP
Attorneys to Sypris
Attn: Tracy L. Klestadt, Esq.
292 Madison Avenue, 17th Floor
New York, New York 10017
If to Dana:
 
DANA CORPORATION
Attn: Donald Commons, Esq.
4500 Dorr Street
Toledo, Ohio  43615
 
with copies to:
 
JONES DAY
Attorneys to Dana Corporation
Attn: Richard A. Chesley, Esq.
77 West Wacker
Chicago, Illinois 60601-1692
   

11. Alternative Dispute Resolution and Jurisdiction.
 
a. Any reconciliation regarding Sections 4, 5 or 6 hereof (to be concluded by
May 19, 2006) shall be limited to confirming the number of Parts sold and
delivered by Sypris before the Petition Date and the quantities of Materials
delivered to Sypris before the Petition Date; provided further that solely for
the purposes of such reconciliations, Sypris’ books and records shall govern
with respect to any determination of the applicable prices of such Parts and the
application of Dana’s payments to any particular invoice Notwithstanding the
foregoing sentence, such reconciliation shall be without prejudice to either
Party’s rights, including but not


ATI-2216226v3 
-6-
 

--------------------------------------------------------------------------------

 


limited to Dana’s ability to challenge Sypris’ books and records in any
arbitration pursuant to this paragraph, or in any future disputes between the
parties.
 
b. The Parties hereby agree to submit any and all future disputes arising from
the Supply Agreements, other than the determination of the Debtors’ assumption
or rejection of any of the Agreements, to the following Alternative Dispute
Resolution mechanism (“ADR”): (i) either party may initiate non-binding
mediation by written notice to the other Parties with respect to any issue(s)
arising from this Agreement or the Agreements within fifteen days thereafter;
(ii) except as specifically set forth in this Agreement, both parties may
initiate binding arbitration on an expedited basis, by written notice to the
other Parties with respect to any issue(s) arising from this Agreement or the
Agreements, with scheduled to ensure that a final determination is issued within
60 days after the date of such notice, in accordance with the CPR Rules for
Non-Administered Arbitration of Business Disputes. Notwithstanding anything
contained in this paragraph, the parties hereby agree that any disputes
regarding (a) the reconciliations in Section 11(a), (b) Sypris’ reserved offset
claims with respect to the Morganton Supply Agreement, and (c) the pricing,
requirements, volume or timing of any Parts or Materials pursuant to the
Agreements (including any damages relating thereto), or any issue integral to
the foregoing may be submitted to binding arbitration pursuant to the terms of
this paragraph by either party acting alone. Nothing contained in the preceding
sentence shall limit any Party from asserting that issues must be submitted to
binding arbitration pursuant to the Supply Contracts. On a basis consistent with
the foregoing, the Bankruptcy Court shall have exclusive jurisdiction to review
any arbitration award obtained hereunder (for abuse of the arbitrator’s
discretion) or to resolve any other matters arising under this Agreement, except
for disputes between Sypris and DHAM.
 
12. Amendment Only. This Agreement is merely an amendment to the Agreements and
is not intended to be, and may not be construed to be, a novation of the
Agreement, an independent, postpetition contract or an assumption of the
Agreements. This Agreement is limited to the terms stated expressly herein and
all terms and conditions of the Agreements not expressly amended herein remain
in effect (if still in effect under the Agreements) except to any extent
inconsistent with this Agreement. This Agreement shall supersede the Temporary
Payment Agreement.
 
13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties as to the Agreements. Any and all representations, written or oral,
not stated expressly herein or in the Agreements themselves (the terms of which
are hereby incorporated by reference herein) are not part of this Agreement, and
are superseded by this Agreement.
 
14. Bankruptcy Court Approval. The agreements herein are conditioned upon, and
subject to, the entry of an order of the Bankruptcy Court approving this
Agreement, on or before May 17, 2006. Dana agrees to seek such approval as
promptly as reasonably practicable after the parties’ execution of this
Agreement. The parties shall prepare an appropriate Setoff Notice consistent
with this Agreement pursuant to the Order Pursuant to Sections 105(a), 363(a)(7)
and 553(a) of the Bankruptcy Code, for an Order Establishing Procedures for the
Setoff of Mutual Pre-petition Obligations of the Debtors and Certain of their
Customers, Vendors and Affiliates. Notwithstanding this paragraph, upon the
execution of the Agreement, the parties shall immediately begin performance of
those obligations set forth in paragraphs 1, 2, 3 and 4 of this Agreement.
 

 
ATI-2216226v3
-7-
 

--------------------------------------------------------------------------------

 

15. Withdrawal of Adversary Proceeding. Promptly after obtaining Bankruptcy
Court approval of this Agreement, the Debtors shall withdraw the Adversary
Proceeding, without prejudice.
 
16. Reservation of Rights. Notwithstanding anything to the contrary contained
herein, this Agreement shall not and does not constitute an acknowledgment by
Sypris that this Agreement and/or one or more of the Agreements may be assumed
and/or assigned by Dana pursuant to Section 365 of the Bankruptcy Code.  Unless
expressly and specifically waived hereinabove, Sypris reserves all rights,
claims, and remedies that may be available to Sypris, including without
limitation, with respect to any breaches of the Agreements and the right to
oppose or contest any effort by Dana to terminate, transfer, reject, assume
and/or assign one or more of the Agreements and/or this Agreement. 
 
17. Confidentiality. Unless otherwise required by law or court order, Sypris and
any party it consulted with in connection with the subject matter hereof agree
to keep this Agreement confidential, and agree not to disclose, to any party,
person or entity, any of the terms of this Agreement. Each person to whom the
terms of this Agreement are disclosed due to a court order or other legal
requirement shall be informed of the confidentiality provisions of this
Agreement and shall also be bound by the confidentiality provisions. In
addition, the parties acknowledge that this Agreement or the terms hereof may be
disclosed the extent necessary to obtain Bankruptcy Court approval of this
Agreement.
 
18. Authority. Each person who executes this Agreement represents that he or she
is duly authorized to execute this Agreement on behalf of the respective parties
and that each such party has full knowledge of and has consented to this
Agreement, provided that, with respect to Dana, such authority is subject to
approval by the Bankruptcy Court.
 
For Dana Corporation, Torque-Traction Manufacturing Technologies, Inc. and Dana
Heavy Axle Mexico, S.A. de C.V.:
 


 
/s/ Paul E. Miller                        
Name: Paul E. Miller
Title: VP Purchasing
Date: May 10, 2006
 
For Sypris Solutions, Inc.; Sypris Technologies, Inc.; Sypris Technologies
Marion, LLC and Sypris Technologies Mexico, S. de R.L. de C.V.:
 
/s/ John R. McGeeney             
Name: John R. McGeeney
Title: General Counsel
Date: May 10, 2006
 

 
ATI-2216226v3
-8-
 

--------------------------------------------------------------------------------

 

EXHIBIT 1 - CORE AGREEMENTS, CLOSING DATES AND PARTIES


May 31, 2001
Parties
Marion Supply Agreement
DC, ST**, STM
Marion Asset Purchase Agreement
DC, ST**
Deed
DC, STM
 
**successor to Tube Turns Technologies, Inc.
December 8, 2003
 
Morganton Supply Agreement
DC, TTM, ST
Addendum to Marion Supply Agreement
DC, ST, STM
Morganton Asset Purchase Agreement
DC, ST
Deed
DC, ST
   
March 31, 2004
 
Spare Parts Agreement for Morganton, Glasgow and Humboldt
DC, ST
First Addendum to Morganton Supply Agreement
DC, ST
   
June 30, 2004
 
2004 Addendum to Marion Supply Agreement
DC, ST, STM
Toluca Supply Agreement*
DC, DHAM, ST, STMex
Toluca Lease
DHAM, STMex
Second Addendum to Morganton Supply Agreement
DC, ST
Toluca Asset Purchase Agreement
DC, DHAM, SS, STMex
Deed
DHAM, STMex
Indemnification Agreement (Hammer)(12/7/05)
DC, SS
Asset Purchase Agreement for Glasgow and Humboldt
DC, STMex
   
September 30, 2004
 
Asset Purchase Agreement (Humboldt Housings)
DC, ST
Third Addendum to Morganton Supply Agreement
DC, ST
Fourth Addendum to Morganton Supply Agreement
DC, ST
First Addendum to Toluca Supply Agreement
DC, DHAM, ST, STMex
Second Addendum to Toluca Supply Agreement
DC, DHAM, ST, STMex
Third Addendum to Marion Supply Agreement
DC, ST, STM
   
December 31, 2004
 
First Addendum to Asset Purchase Agreement (Humboldt Seam Welding)
DC, ST
Third Addendum to Toluca Supply Agreement
DC, DHAM, ST, STMex
Fifth Addendum to Morganton Supply Agreement
DC, ST
   
July 10, 2005
 
Asset Purchase Agreement (Glasgow Secondary Gears)
DC, ST
Fourth Addendum to Toluca Supply Agreement
DC, DHAM, ST, STMex
Fourth Addendum to Marion Supply Agreement
DC, ST, STM
Fifth Addendum to Marion Supply Agreement
DC, ST, STM

 
 
 
ATI-2216226v3


